DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 6-9, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Liu”) (US 2021/0225948 A1).
Regarding claim 1, Liu discloses a detection device (fig. 4) comprising:
a base (11, para. 0052);
a sensor layer (12) placed on the base and including a plurality of sensors (12) which output detection signals corresponding to incident light (para. 0051);
a collimator layer (13/130) placed on the sensor layer and including a collimator having a plurality of openings (1302) which overlap the sensors, respectively (para. 0051);
a plurality of lenses (14/140) placed on the collimator layer and overlapping the openings, respectively (para. 0056); and
a spacer (400) protruding more than the lenses in a stacking direction of the base, the sensor layer and the collimator layer (para. 0069).
Regarding claims 2 and 15, Liu discloses the spacer has a frame shape surrounding the lenses (para. 0069).
Regarding claim 6, the combination of Liu and Chiu discloses the spacer (350, fig. 15 of Chiu) has a bottom surface that is in contact with a top surface of the sensor layer (210).
Regarding claim 7, the combination of Liu and Chiu discloses the collimator layer (220, fig. 15 of Chiu) has a side surface that is opposed to the spacer with a gap therebetween.
Regarding claim 8, the combination of Liu and Chiu discloses the spacer (300) has a bottom surface that is in contact with a top surface of the collimator layer (220, fig. 15 of Chiu).
Regarding claim 9, the combination of Liu and Chiu discloses the collimator layer has a slit located between the spacer and the lenses (fig. 15 of Chiu).
Regarding claims 14 and 19, Liu discloses a display device comprising: the detection device;
a display panel (200) overlapping the detection device (100); and
an adhesive layer (300) by which the display panel is boned to a spacer (para. 0069).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chiu et al. (“Chiu”) (US 2022/0050987 A1).
Regarding claims 3 and 16, Liu does not specifically disclose the sensors include a first sensor disposed in a first area and a second sensor disposed in a second area; and
the spacer surrounds each of the first area and the second area.
In a similar field of endeavor of fingerprint sensing module, Chiu discloses the sensors include a first sensor (210, figs. 10A and 10B) disposed in a first area (SA) and a second sensor (210) disposed in a second area (SA) (three the sensing pixel areas SA, fig. 10A); and
the spacer (270) surrounds each of the first area and the second area (para. 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the plurality areas as taught by Chiu in the system of Liu in order to allow user may perform recognition in any area of the display screen to operate the display apparatus with convenience.
Regarding claims 11 and 18, the combination of Liu and Chiu discloses the collimator layer (220, fig. 1B of Chiu) includes a cut layer (260) which overlaps the openings and blocks at least part of light in a wavelength region of 650 nm or more (para. 0066 of Chiu).
Regarding claims 13 and 20, the combination of Liu and Chiu discloses a cut layer (260, fig. 10B of Chiu) provided on the cover member (202) and opposed to the lenses (240) to block at least part of light in a wavelength region of 650 nm or more (para. 0095 of Chiu).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Xiong et al. (“Xiong”) (US 2021/0124895 A1).
Regarding claim 4, Liu does not specifically disclose the spacer has a bottom surface that is in contact with a top surface of the base.
In a similar field of endeavor of optical sensing device, Xiong discloses a spacer (230, figs. 2-4) has a bottom surface that is in contact with a top surface of a base (220) (para. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the spacer as taught by Ho in the system of Liu in order to protect the collimators, lens and the image sensor from an external pressure. 
Regarding claim 5, the combination of Liu and Xiong discloses the sensor layer has a side surface that is opposed to the spacer with a gap therebetween and the collimator layer has a side surface that is opposed to the spacer with a gap therebetween (para. 0080, figs. 2-4 of Xiong).

Claims 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fujii et al. (“Fujii”) (US 2010/0148294 A1).
Regarding claims 10 and 17, Liu does not specifically disclose a protective layer having a refractive index that is lower than that of each of the lenses and covering the lenses, wherein the spacer surrounds the protective layer.
In a similar field of endeavor of optical sensing device, Fuji discloses a protective layer (22,23) having a refractive index that is lower than that of each of the lenses (4) and covering the lenses, wherein the spacer (5) surrounds the protective layer (fig. 9, para. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the protective layer as taught by Fujii in the system of Liu in order to protect the lens while improving image quality.
Regarding claim 12, the combination of Liu and Fujii discloses a cover member (21, fig. 9 of Fujii) which is opposed to the lenses (4); and
a first adhesive layer (23) by which the spacer and the cover member are bonded to each other (paras. 0057 and 0067 of Fujii).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ho et al. (US 2020/0381470 A1) disclose an image capture device including an image sensor and a light collimator is provided, a plurality of micro lenses and a wall structure. The wall structure is disposed on the light channel layer and located at a periphery of the plurality of micro lenses, wherein a height of the wall structure is greater than a height of each of the plurality of micro lenses (abstract).
	Sasaki et al. (US 2019/0214418 A1) disclose solid-state imaging element, one layer or a plurality of layers are formed on each of a front surface and a rear surface of a semiconductor substrate. A color filter and an on-chip lens are stacked on the rear surface which is a light receiving surface of the semiconductor substrate (para. 0078).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693